 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JERMAURA WRIGHT,                ) Case No. CV 19-2566-JVS (JPR)
                                     )
12                      Plaintiff,   )
                                     ) ORDER DISMISSING ACTION FOR
13              v.                   ) FAILURE TO PROSECUTE
                                     )
14   ANDREW M. SAUL,                 )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17
18       On April 4, 2019, Plaintiff pro se filed a Complaint
19 challenging the denial of Social Security disability benefits.
20 On April 9, the Magistrate Judge issued a case-management order,
21 which advised Plaintiff of the availability of legal help from
22 the pro se clinics.      As required by the case-management order, on
23 May 13, Plaintiff filed a proof of service of the Complaint on
24 Defendant.
25       On September 23, after Defendant had failed to timely
26 appear, the Magistrate Judge ordered Plaintiff to show cause why
27 her lawsuit should not be dismissed for failure to prosecute
28 because she had not filed a request for the Clerk to enter

                                        1
 1 default.   She ordered Plaintiff to move for entry of default
 2 within 10 days — or no later than October 3 — or show cause in
 3 writing why her lawsuit should not be dismissed.   She
 4 specifically warned Plaintiff that if she did not timely do
 5 either, “the action will likely be dismissed.”    To date Plaintiff
 6 has neither moved for entry of default nor shown cause why she
 7 has not.
 8      Courts may dismiss lawsuits that are not diligently
 9 prosecuted.   See Link v. Wabash R.R., 370 U.S. 626, 629-30
10 (1962); Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per
11 curiam).   In determining whether to dismiss a plaintiff’s action
12 for failure to prosecute, a court must consider “(1) the public’s
13 interest in expeditious resolution of litigation; (2) the court’s
14 need to manage its docket; (3) the risk of prejudice to the
15 defendants; (4) the public policy favoring disposition of cases
16 on their merits[;] and (5) the availability of less drastic
17 sanctions.”   Carey, 856 F.2d at 1440 (citation omitted).
18 Unreasonable delay creates a rebuttable presumption of prejudice
19 to the defendant that can be overcome only with an affirmative
20 showing of just cause by the plaintiff.   See In re Eisen, 31 F.3d
21 1447, 1452-53 (9th Cir. 1994).
22      Here, the first, second, third, and fifth Carey factors
23 militate in favor of dismissal.   In particular, Plaintiff has not
24 responded to the order to show cause, which expressly warned her
25 that if she did not her lawsuit would likely be dismissed, and
26 she therefore has not rebutted the presumption of prejudice to
27 Defendant.    No less drastic sanction is available, as Plaintiff
28 has ceased communicating with the Court and as a result it cannot

                                     2
 1 manage its docket; the Court cannot simply leave Plaintiff’s
 2 lawsuit hanging around until one side or the other decides to
 3 take some untimely action.   Although the fourth factor weighs
 4 against dismissal — as it always does — the other factors
 5 together outweigh the public’s interest in disposing of the case
 6 on its merits.   See Long v. Astrue, 416 F. App’x 633, 634 (9th
 7 Cir. 2011) (upholding dismissal of Social Security action for
 8 failure to prosecute when plaintiff had not served summons and
 9 did not show cause for his failure to do so).
10      Plaintiff has failed to prosecute this action without
11 demonstrating good cause, and it must therefore be DISMISSED.
12 LET JUDGMENT BE ENTERED ACCORDINGLY.
13
14
15 DATED: October 15, 2019
                                  JAMES V. SELNA
16                                U.S. DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                    3
